Exhibit 10.1

[Adobe Letterhead]

January 5, 2007

Mark Garrett

Dear Mark:

On behalf of Adobe Systems Incorporated, I am pleased to offer you the position
of Chief Financial Officer and Executive Vice President, reporting to me. We
recognize that employees are at the core of our success, and we look forward to
having you join the other highly qualified and motivated individuals who work at
Adobe.

Compensation: The base compensation for this Exempt position will be $39,583.33
per month ($475,000.00 annually based).

Stock Options:Adobe inspires employees to contribute at peak performance and
share in the success of the company and you will be offered the opportunity to
purchase 275,000 shares of Common Stock under the Adobe Equity Incentive Plan.
These shares and the price at which you would be able to purchase them are
subject to the approval of the Board of Directors and to the terms of the Plan.
A schedule outlining the vesting provisions is included for your information.

Performance Share Program:  The proposed target award of 12,500 performance
shares will vest after the completion of Adobe’s fiscal year 2007 based on the
achievement of specific performance metrics outlined in the attached Program
Summary.  Based on achievement of the performance metrics, you could earn
between 0% and 150% of your target award.

In addition, you will also be eligible to participate in the 2007 performance
share plan. Accordingly, the amount will be determined in January, 2007.

Sign-on Bonus: Should you accept this employment offer and join Adobe, you will
receive a sign-on bonus of $100,000 (less appropriate withholding taxes),
payable on the next available payroll after your hire date, unless you elect to
defer any portion thereof under the Deferred Compensation Plan; you must
irrevocably elect any such deferral of your sign-on bonus before your start date
(see the enclosed form).  You must reimburse the Company for this amount,
prorated for each full month worked after your hire date, should you voluntarily
terminate your employment or your employment be terminated for cause within the
first year after the start date.  You authorize Adobe to deduct any remaining
sign-on bonus balance from your final paycheck.

Annual Incentive Plan (AIP) Bonus: You will also qualify for an Annual Incentive
Plan (AIP) bonus of up to 85% of your annual base salary per year, subject to
the terms of the AIP. The AIP period for FY 2007 is defined as December 5, 2006
through the last U.S. business day in November 2007. You will be eligible to
receive a prorated bonus for the remainder of the FY2007 AIP period if you
remain employed by Adobe through the end of the period and


--------------------------------------------------------------------------------


the Company achieves its budgeted operating profit and revenue during that
fiscal year and your individual goals are achieved.

Deferred Compensation Plan (DCP): Adobe’s DCP supplements the Adobe 401(k)
Retirement Savings Plan by providing an additional opportunity to tax defer a
portion of income. Eligible participants may defer compensation from the
following sources: base salary, commissions (if applicable), quarterly profit
sharing bonus, Annual Incentive Plan (AIP) bonus and Restricted Stock Unit (RSU)
award. As a new employee, you may join the DCP by submitting your elections
within 30 days of your employment hire date with Adobe. In addition, you may be
eligible to join the DCP during the Plan’s designated Open Enrollment periods.

Benefits: Upon your date of hire, you will be eligible to take advantage of our
comprehensive benefits package, which includes your choice of medical and dental
plans, vision care, life insurance and disability coverage as well as health
care, dependent care reimbursement accounts, and much more. You may also
participate in Adobe’s 401(k) Retirement Savings Plan, Deferred Compensation
Plan (DCP), and the Employee Stock Purchase Plan (ESPP). A benefit summary
outlining all of our benefits is included with this offer letter.

Contingencies: You must sign the Employee Inventions and Proprietary Rights
Assignment Agreement as a condition of your employment. This offer is contingent
upon successful completion of a background check.

This offer is also contingent upon your providing us with the information
requested in the Export Control Questionnaire within seven days of receipt of
this offer to allow us to determine if you require an export license. If so,
this offer is contingent upon the receipt of any export license or any other
approval that may be required under the United States export control laws and
regulations.

In accordance with the requirements of the Immigration Reform and Control Act of
1986, you will be required to provide verification of your identity and legal
right to work in the United States.

Employment with Adobe is at-will and is for no specified period and may be
terminated by you or the company at any time, for any reason or no reason. This
letter, along with any agreements relating to proprietary rights between you and
Adobe, sets forth the terms of your employment with Adobe and supersede any
prior representations or agreements, whether written or oral. This letter may
not be modified or amended except by a written agreement, signed by Adobe and by
you.

Upon acceptance of our offer, please sign and return this letter and the
enclosed documents to the Human Resources Department in the envelope provided
ASAP. We appreciate the prompt return of the requested documents so we will be
able to have your information ready when you arrive. (In order to have your
systems set up for your first day, all documents must be received 5 full
business days prior to your start date.) If you have any questions regarding the
details of this offer, please contact me. This offer will be valid until
January 9, 2007.

To officially welcome you to Adobe, we’d like to invite you to attend Adobe’s
New Employee Orientation, which is held in the San Jose office each Monday from
9:30am-4:15pm.  Once we receive your signed paperwork, we’ll send you a
confirmation email that will outline the details of the orientation, including
which day you are scheduled to attend.


--------------------------------------------------------------------------------


Mark, welcome to the Adobe team. We’re proud of the energizing culture and
environment here, and are confident you will soon discover why it’s simply
better at Adobe. We look forward to your contributions to Adobe’s ongoing
success.

Sincerely,

/s/ Bruce Chizen

Bruce Chizen

Chief Executive Officer

I accept this offer and I understand that I am required to sign and return the
enclosed Employee Inventions and Proprietary Rights Assignment Agreement and the
Export Control Questionnaire before starting employment with Adobe Systems.

/s/ Mark Garrett

 

Signature

 

1/7/07

 

Accept Date

 

2/1/07

 

Start Date

 

 

BC/dv

Enclosures:

Employee Input Sheet

Form W4

Employee Inventions and Proprietary Rights Assignment Agreement

Employment Eligibility Verification

Export Control Questionnaire

cc: Human Resources

 


--------------------------------------------------------------------------------